Order entered July 30, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00216-CR

                         NATHAN EARL BURGESS, Appellant

                                            V.

                              STATE OF TEXAS, Appellee

                    On Appeal from the County Court at Law No. 2
                                Collin County, Texas
                        Trial Court Cause No. 001-86625-2012

                                        ORDER
      Appellant’s July 27, 2014 motion to dismiss and substitute counsel is DENIED.


                                                   /s/   LANA MYERS
                                                         JUSTICE